Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s amendment submitted on April 29, 2022.
Claims 1-21 are pending in the application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 29, 2022 has been entered.
 
Information Disclosure Statement

	The information disclosure statement (IDS) submitted on June 22, 2022 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Response to Arguments/Remarks
Claim Rejections - 35 USC § 102
Claims 1, 4-7, 11, 14-17, and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 in view of Chen US Patent Publication No. 2017/0139782.  
The amendments to claims 1, 11, and 20 have overcome the prior rejection.  Therefore, the prior rejection has been withdrawn, and new grounds of rejection are presented in this Office action.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham et al. US Patent Publication No. 2020/0034258 (“Avraham”) in view of Chen US Patent Publication No. 2017/0139782 (“Chen”) and Jain et al. US Patent No. 11,032,156 (“Jain”).

Regarding claim 1, Avraham teaches a method comprising: 
determining requirements for an execution of an application executed in a container that accesses a storage system, the storage system having one or more volumes storing data associated with the application (para. [0069] establishment of the mapping.  mapping data.  para. [0071] metadata of a given configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container); 
generating, for the one or more volumes at the storage system, one or more volume metadata for a volume that stores data associated with the application, wherein the generated one or more volume metadata of the volume include the requirements for execution of the application in the one or more volume metadata (para. [0071] metadata of a given volume contains mapping data.  metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container); and 
replicating the one or more volumes with the one or more volume metadata including the requirements of the application to a cloud-computing environment (para. [0017] application containers may also be migrated to other computing environments, such as computing systems, clouds.  para. [0066] volume replication.  para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata)).  
Avraham does not teach that the requirements include resource requirements that define one or more resources required for an execution of the application.
Avraham describes generating, for the one or more volumes at the storage system, volume metadata but not one or more volume tags.  Avraham does not teach in response to determining the resource requirements, generating one or more volume tags for a volume that stores data associated with the application, wherein the generated one or more volume tags of the volume include the resource requirements required for execution of the application in the one or more volume tags.
Chen discloses determining resource requirements that define resources required for execution of an application executed in a container (para. [0026] one or more containers, container… that can include the multiple environments, e.g. source environment.  can separate several applications into separate containers 221-223.  utilize one or more containers… to execute one or more applications.  para. [0037] monitor one or more applications 313, scan the resources (e.g.  processors, storage, network services, etc…) of the source environment.  para. [0051] scanning of resources… to create tags); and in response to determining the resource requirements, generating, one or more tags, wherein the generated one or more tags include the resource requirements required for execution of the application (para. [0044] store the one or more parameters as tags.  configuration tag 331 describes the configuration data 311 of resources, e.g. underlying hardware resources, storage resources, and/or virtual resources) of the source environment.  para. [0047] set of tags from the binding data store 330 to determine the parameters and resources to recreate the source environment 310).  
Avraham is directed to replication and disaster recovery and further discloses that application containers may be migrated to other computing environments.  Chen is similarly directed to migrating applications onto another computing environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Chen’s disclosure of creating tags indicating resource requirements that define resources required for execution of an application executed in a container and for the replicating of volume including the metadata, as disclosed by Avraham, to further include replicating the tag.  One of ordinary skill in the art would have been motivated to do so because Avraham discloses that the metadata comprises information to start the application.  It would have been beneficial to provide information regarding the resources of the application so that a destination environment may be configured and the applications may be properly restarted on a destination environment (para. [0047]).  
	While Chen discloses tags, Chen does not expressly teach the tags as volume tags.  Jain discloses generating volume tags including information such as metadata (col. 11, lines 16-19, 24-27.  snapshots for the identified and filtered set of volumes.  configures tags for the snapshots. tags can illustratively include the specific identifiers, meta-data, tags, or references to configurations/profiles that can be utilized later to search or instrument the snapshots).  Jain comes from a similar field of endeavor replicating volumes for fault tolerance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham and Chen with Jain’s disclosure of generating volume tags such that the metadata and tags disclosed by Avraham and Chen are provided as volume tags.   One of ordinary skill in the art would have been motivated to do because Jain describes the tags including various information including metadata, tags, identifiers, and rights.  It would have beneficial to have provided the capability to use a plurality of volume tags to provide additional information to implement volumes.

Regarding claim 11, Avraham teaches an apparatus comprising a computer processor, a computer memory operatively coupled to the computer processor, the computer memory having disposed within the computer memory computer program instructions that, when executed by the computer processor, cause the apparatus to carry out the steps of: 
determining requirements for an execution of an application executed in a container that accesses a storage system, the storage system having one or more volumes storing data associated with the application (para. [0069] establishment of the mapping.  mapping data.  para. [0071] mapping data.  configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container); 
generating, for the one or more volumes at the storage system, one or more volume metadata for a volume that stores data associated with the application, wherein the generated one or more volume metadata of the volume include the requirements for execution of the application in the one or more volume metadata (para. [0071] metadata of a given volume contains mapping data.  metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container); and 
replicating the one or more volumes with the one or more volume metadata including the requirements of the application to a cloud-computing environment (para. [0017] application containers may also be migrated to other computing environments, such as computing systems, clouds.  para. [0066] volume replication.  para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata)).  
Avraham does not teach that the requirements include resource requirements that define one or more resources required for an execution of the application.
Avraham describes generating, for the one or more volumes at the storage system, volume metadata.  Avraham does not teach in response to determining the resource requirements, generating one or more volume tags for a volume that stores data associated with the application, wherein the generated one or more volume tags of the volume include the resource requirements required for execution of the application in the one or more volume tags.
Chen discloses determining resource requirements that define resources required for execution of an application executed in a container (para. [0026] one or more containers, container… that can include the multiple environments, e.g. source environment.  can separate several applications into separate containers 221-223.  utilize one or more containers… to execute one or more applications.  para. [0037] monitor one or more applications 313, scan the resources (e.g.  processors, storage, network services, etc…) of the source environment.  para. [0051] scanning of resources… to create tags); and in response to determining the resource requirements, generating, one or more tags, wherein the generated one or more tags include the resource requirements required for execution of the application (para. [0044] store the one or more parameters as tags.  configuration tag 331 describes the configuration data 311 of resources, e.g. underlying hardware resources, storage resources, and/or virtual resources) of the source environment.  para. [0047] set of tags from the binding data store 330 to determine the parameters 
Avraham is directed to replication and disaster recovery and further discloses that application containers may be migrated to other computing environments.  Chen is similarly directed to migrating applications onto another computing environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Chen’s disclosure of creating tags indicating resource requirements that define resources required for execution of an application executed in a container and for the replicating of volume including the metadata, as disclosed by Avraham, to further include replicating the tag.  One of ordinary skill in the art would have been motivated to do so because Avraham discloses that the metadata comprises information to start the application.  It would have been beneficial to provide information regarding the resources of the application so that a destination environment may be configured and the applications may be properly restarted on a destination environment (para. [0047]).  
While Chen discloses tags, Chen does not expressly teach the tags as volume tags.  Jain discloses generating volume tags including information such as metadata (col. 11, lines 16-19, 24-27.  snapshots for the identified and filtered set of volumes.  configures tags for the snapshots. tags can illustratively include the specific identifiers, meta-data, tags, or references to configurations/profiles that can be utilized later to search or instrument the snapshots).  Jain comes from a similar field of endeavor replicating volumes for fault tolerance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham and Chen with Jain’s disclosure of generating volume tags such that the metadata and tags disclosed by Avraham and Chen are provided as volume tags.   One of ordinary skill in the art would have been motivated to do because Jain describes the tags including various information including metadata, tags, identifiers, and rights.  It would have beneficial to have provided the capability to use a plurality of volume tags to provide additional information to implement volumes.

Regarding claim 20, Avraham teaches a computer program product disposed upon a non- transitory computer readable medium, the computer program product comprising computer program instructions that, when executed, cause a computer to carry out the steps of:
determining requirements for an execution of an application executed in a container that accesses a storage system, the storage system having one or more volumes storing data associated with the application (para. [0069] establishment of the mapping.  mapping data.  para. [0071] mapping data.  configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container); 
generating, for the one or more volumes at the storage system, one or more volume metadata for a volume that stores data associated with the application, wherein the generated one or more volume metadata of the volume include the requirements for execution of the application in the one or more volume tags (para. [0071] metadata of a given volume contains mapping data.  metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container); and 
replicating the one or more volumes with the one or more volume metadata including the requirements of the application to a cloud-computing environment (para. [0017] application containers may also be migrated to other computing environments, such as computing systems, clouds.  para. [0066] volume replication.  para. [0069] each volume keep the PVC within the metadata stored on the volume itself. para. [0078] replicating source cluster data (including the volume containing the configuration metadata)).  
Avraham does not teach that the requirements include resource requirements that define one or more resources required for an execution of the application.
Avraham describes generating, for the one or more volumes at the storage system, volume metadata.  Avraham does not teach in response to determining the resource requirements, generating one or more volume tags for a volume that stores data associated with the application, wherein the generated one or more volume tags of the volume include the resource requirements required for execution of the application in the one or more volume tags.
Chen discloses determining resource requirements that define resources required for execution of an application executed in a container (para. [0026] one or more containers, container… that can include the multiple environments, e.g. source environment.  can separate several applications into separate containers 221-223.  utilize one or more containers… to execute one or more applications.  para. [0037] monitor one or more applications 313, scan the resources (e.g.  processors, storage, network services, etc…) of the source environment.  para. [0051] scanning of resources… to create tags); and in response to determining the resource requirements, generating, one or more tags, wherein the generated one or more tags of the volume include the resource requirements required for execution of the application (para. [0044] store the one or more parameters as tags.  configuration tag 331 describes the configuration data 311 of resources, e.g. underlying hardware resources, storage resources, and/or virtual resources) of the source environment.  para. [0047] set of tags from the binding data store 330 to determine the parameters and resources to recreate the source environment 310).
Avraham is directed to replication and disaster recovery and further discloses that application containers may be migrated to other computing environments.  Chen is similarly directed to migrating applications onto another computing environment.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Chen’s disclosure of creating tags indicating resource requirements that define resources required for execution of an application executed in a container and for the replicating of volume including the metadata, as disclosed by Avraham, to further include replicating the tag.  One of ordinary skill in the art would have been motivated to do so because Avraham discloses that the metadata comprises information to start the application.  It would have been beneficial to provide information regarding the resources of the application so that a destination environment may be configured and the applications may be properly restarted on a destination environment (para. [0047]).  
	While Chen discloses tags, Chen does not expressly teach the tags as volume tags.  Jain discloses generating volume tags including information such as metadata (col. 11, lines 16-19, 24-27.  snapshots for the identified and filtered set of volumes.  configures tags for the snapshots. tags can illustratively include the specific identifiers, meta-data, tags, or references to configurations/profiles that can be utilized later to search or instrument the snapshots).  Jain comes from a similar field of endeavor replicating volumes for fault tolerance.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham and Chen with Jain’s disclosure of generating volume tags such that the metadata and tags disclosed by Avraham and Chen are provided as volume tags.   One of ordinary skill in the art would have been motivated to do because Jain describes the tags including various information including metadata, tags, identifiers, and rights.  It would have beneficial to have provided the capability to use a plurality of volume tags to provide additional information to implement volumes.

Regarding claim 4, Avraham in view of Chen teach the method of claim 1 further comprising executing, based on a container configuration, an instance of the application in the cloud-computing environment using information associated with the requirements of the application included in the volume metadata that were generated at the storage system and replicated to the cloud-computing environment during a replication of the volume (Avraham: para. [0071] replicated metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container).  Chen further discloses using the tags to execute, based on a container configuration, an instance of the application using information associated with the resource requirements of the application included in the tags (para. [0047] set of tags from the binding data store 330 to determine the parameters and resources to recreate the source environment 310).  As explained above, Avraham and Chen do not expressly teach the metadata or tags as volume tags.  
Jain discloses using the volume tags to implement a volume (col. 11, lines 16-19, 24-27.  snapshots for the identified and filtered set of volumes.  configures tags for the snapshots. tags can illustratively include the specific identifiers, meta-data, tags, or references to configurations/profiles that can be utilized later to search or instrument the snapshots).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Jain’s disclosure of using the volume tags to implement a volume.   One of ordinary skill in the art would have been motivated to do because it would have beneficial to have provided the capability to use a plurality of volume tags to provide additional information to implement volumes.

Regarding claim 5, Avraham in view of Chen and Jain teach the method of claim 4, wherein executing the instance of the application comprises: providing the container configuration to an application container orchestration system in the cloud-computing environment; and executing, via the application container orchestration system, the application (Avraham: para. [0041] cloud computing.  para. [0070] container orchestrator. para. [0071] replicated metadata also includes configuration file its associated application/container.  metadata may also include installation, deployment and configuration scripts associated its given application/container, such that the target cluster orchestration system will be able to start the application).  

Regarding claim 6, Avraham in view of Chen and Jain teach the method of claim 4 further comprising determining to execute the instance of the application in response to a user input (Avraham: para. [0071] metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container.  para. [0078] user initiates and calls “failover,” initiate running of the installation and deployment scripts, attaching target containers).  

Regarding claim 7, Avraham in view of Chen and Jain teach the method of claim 4 further comprising determining to execute the instance of the application in response to detecting that another instance of the application executed in the storage system has reached a failure state (Avraham: para. [0079] cannot reach the source cluster.  applications are then re-initiated.  para. [0080] container restart, system crash). 

Regarding claim 14, Avraham in view of Chen teach the apparatus of claim 11 wherein the steps further comprise executing, based on a container configuration, an instance of the application in the cloud-computing environment using information associated with the requirements of the application included in the volume metadata that were generated at the storage system and replicated to the cloud-computing environment during a replication of the volume (Avraham: para. [0071] replicated metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container).  Chen further discloses using the tags to execute, based on a container configuration, an instance of the application using information associated with the resource requirements of the application included in the tags (para. [0047] set of tags from the binding data store 330 to determine the parameters and resources to recreate the source environment 310).  As explained above, Avraham and Chen do not expressly teach the metadata or tags as volume tags.  
Jain discloses using the volume tags to implement a volume (col. 11, lines 16-19, 24-27.  snapshots for the identified and filtered set of volumes.  configures tags for the snapshots. tags can illustratively include the specific identifiers, meta-data, tags, or references to configurations/profiles that can be utilized later to search or instrument the snapshots).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented Jain’s disclosure of using the volume tags to implement a volume.   One of ordinary skill in the art would have been motivated to do because it would have beneficial to have provided the capability to use volume tags to provide additional information to implement volumes.

Regarding claim 15, Avraham in view of Chen and Jain teach the apparatus of claim 14, wherein executing the instance of the application comprises: providing the container configuration to an application container orchestration system in the cloud-computing environment; and executing, via the application container orchestration system, the application (Avraham: para. [0041] cloud computing.  para. [0070] container orchestrator. para. [0071] replicated metadata also includes configuration file its associated application/container.  metadata may also include installation, deployment and configuration scripts associated its given application/container, such that the target cluster orchestration system will be able to start the application). 

Regarding claim 16, Avraham in view of Chen and Jain teach the apparatus of claim 14 wherein the steps further comprise determining to execute the instance of the application in response to a user input (Avraham: para. [0071] metadata of a given volume replicated metadata also includes configuration files for its associated application/container, deployment and configuration scripts associated with its given application/container.  para. [0078] user initiates and calls “failover,” initiate running of the installation and deployment scripts, attaching target containers). 

Regarding claim 17, Avraham in view of Chen and Jain teach the apparatus of claim 14 wherein the steps further comprise determining to execute the instance of the application in response to detecting that another instance of the application executed in the storage system has reached a failure state (Avraham: para. [0079] cannot reach the source cluster.  applications are then re-initiated.  para. [0080] container restart, system crash).  

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen, Jain, and Kumar et al. US Patent Publication No. 2017/0214550 (“Kumar”).

Regarding claim 2, Avraham does not expressly teach the method of claim 1, wherein the storage system comprises an on-premises storage system.
Kumar teaches an on-premises storage system (para. [0030] on-premises data center or private cloud, to execute containers).  Kumar comes from a similar field of endeavor of migrating a container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Kumar such that the storage system comprises an on-premises storage system.  One of ordinary skill in the art would have been motivated to do so for benefits of providing backup service and disaster recovery to an enterprise customer (para. [0007],[0008]).

Regarding claim 3, Avraham does not expressly teach the method of claim 1, wherein the storage system comprises a cloud-based storage system executed in another cloud-computing environment.
Kumar teaches a storage system comprising a cloud-based storage system executed in another cloud-computing environment (para. [0030] enterprise network 118, private cloud, to execute container.  para. [0082] private network… enterprise network 118.  para. [0083] each host may execute one or more containers).  Kumar comes from a similar field of endeavor of migrating a container.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham with Kumar such that the storage comprises a cloud-based storage system.  One of ordinary skill in the art would have been motivated to do so for benefits of providing backup service and disaster recovery to an enterprise customer (para. [0007],[0008]).

Regarding claims 12-13, the claims are apparatus claims corresponding to claims 2-3 and comprising similar subject matter.  Therefore, claims 12-13 are rejected under a similar rationale as claims 2-3.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen, Jain, and Nguyen et al. US Patent No. 6,609,213 (“Nguyen”).

Regarding claim 8, Avraham does not teach the method of claim 7, wherein the failure state comprises a failure to respond to a heartbeat message.
Nguyen teaches a failure state comprising a failure to respond to a heartbeat message (col. 6, lines 21-35. if server 14a failed to respond to the heartbeat signal… then recovery group 44a will be brought online.  applications associated with the failing server have migrated to the cluster server 18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham by implementing Nguyen’s disclosure of determining a failure state by determining whether a server responds to a heartbeat message.  One of ordinary skill in the art would have been motivated to do so because Avraham is directed to replication and disaster recovery.  It would have been beneficial to provide a capability to detect failures of devices and provide recovery service to continue execution of applications.

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen, Jain, and Morgan, US Patent Publication No. 2012/0311154 (“Morgan”).

Regarding claim 9, Avraham teaches the method of claim 4 further comprising determining to execute the application in response to one or more conditions (para. [0078] planned failover.  para. [0079] unplanned failover) but not expressly the one or more conditions in a migration policy being satisfied.
Morgan teaches determining to execute an application in response to one or more conditions in a migration policy being satisfied (para. [0040] application instances. para. [0041] select a set of user-supplied policy parameters 192 to analyze, organize, and guide the migration of one or more workloads 200 to one or more target clouds 204.  para. [0042] determining that one or more policies reflected in the migration policy stack 196 permit or require the migration of the one or more workloads 200 to one or more clouds in the one or more target clouds 204).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham by implementing Morgan’s disclosure of determining to execute an application in response to one or more conditions in a migration policy being satisfied.  One of ordinary skill in the art would have been motivated to do so because Avraham describes that a backup policy and recovery plan are critical for all systems.  It would have been desirable to enable migration based on conditions of a policy and allow a user to control the migration by specifying parameters for migration (see. para. [0005],[0031]).

Regarding claim 10, Avraham does not teach the method of claim 1 further comprising selecting, based on a migration policy, the cloud-computing environment from a plurality of cloud-computing environments.
Morgan teaches selecting, based on a migration policy, a cloud-computing environment from a plurality of cloud-computing environments (abstract. policies that can be applied to the conditions of the workload to determine whether, when, and where to migrate the workload.  para. [0041] select a set of user-supplied policy parameters 192 to analyze, organize, and guide the migration of one or more workloads 200 to one or more target clouds 204.  para. [0042] one or more policies reflected in the migration policy stack 196 permit or require the migration of the one or more workloads 200 to one or more clouds in the one or more target clouds 204).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham and Chen by implementing Morgan’s disclosure of utilizing migration policy and selecting cloud-computing environment based on the policy.  One of ordinary skill in the art would have been motivated to do so because it would have been desirable to enable migration based on changing parameters and conditions, and allow a user to control the migration by specifying parameters for migration (see. para. [0005],[0031]).

Regarding claim 19, the claim is an apparatus claim corresponding to claim 9 and comprising similar subject matter.  Therefore, claim 19 is rejected under a similar rationale as claim 9.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen, Jain, and Liu et al. US Patent Publication No. 2020/0272920 (“Liu”).

Regarding claim 18, Avraham does not teach the apparatus of claim 17, wherein the application is an artificial intelligence application.
Liu teaches an artificial intelligence application executed in a container (para. [0027] AI applications in the AI containers.  para. [0051] AI application 104 running on an AI application system 202 (e.g., a host system or container of an AIDEN edge node, a computer server…).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham by implementing Liu’s disclosure of artificial intelligence application.  One of ordinary skill in the art would have been motivated to do so because AI applications provides benefits by assisting users in various fields (see para. [0038]), and as such, it would have been beneficial to implement and migrate AI applications. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Avraham in view of Chen, Jain, and Ma et al. US Patent Publication No. 2019/0286486 (“Ma”).

Regarding claim 21, Avraham does not teach the method of claim 1, further comprising: training a machine learning model to determine the resource requirements, the training comprising: obtaining training data sets, each training data set of historical data comprising: one or more application identifiers; values of resource requirements for each application associated with the one or more application identifiers;   training the machine learning model based on the training data sets; and applying the machine learning model to determine the resource requirements required for execution of the application.
Ma teaches training a machine learning model to determine the resource requirements, the training comprising: obtaining training data sets, each training data set of historical data comprising: one or more application identifiers; values of resource requirements for each application associated with the one or more application identifiers; training the machine learning model based on the training data sets (para. [0027] each client application may run as one or more independent instances of containers.  para. [0034] obtain and record run-time information… as training/testing data.  para. [0035] run-time information… CPU usage, memory usage.  identifies the container.  para. [0036] application identifiers contained in the run-time data messages.  para. [0037] run-time data messages aggregated according to client applications 1 to L.   processed run-time data for each application may be used as training data.  para. [0038] processed run-time data that may be used as training data 705.  para. [0039] run-time data for a particular client application may be input into the predictive modeler as training data 705); and applying the machine learning model to determine the resource requirements required for execution of the application (para. [0033] predicting resource requirement for client applications at a future time based on machine learning).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Avraham and Chen by implementing Ma’s disclosure of using a trained machine learning model to determine resource requirements of an application.  One of ordinary skill in the art would have been motivated to do so because Ma describes deploying applications in the cloud, and it would have been beneficial to leverage capabilities of machine learning to determine resource requirements in order to achieve a certain level of quality of service and user satisfaction (para. [0029]).

Examiner’s Note

The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Cook et al. US Patent Publication No. 2021/0234925 discloses creating a volume tag for a volume (para. [0026] first volume configured to have a resource tag.  para. [0061] each of the resources associated with the AWS infrastructure may be assigned a resource tag. a resource tag may consist of a key and a value that a user can define. a resource may have multiple resource tags).

	Venkatesan et al. US Patent Publication No. 2020/0348863 discloses creating a volume tag for a volume (para. [0268] parameters 2906 for a storage volume may further include tags 2918.  tag 2918 may specify a specific node type (compute, storage node 106, or hybrid node)).

Golander et al. US Patent Publication No. 2014/0149663 discloses creating a volume tag for a volume (para. [0013] generating at least one tag representing at least one storage volume characteristic).

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445